Supreme Court of the United States
                                Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                     January 21, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


                                                                                             IS
        Re:   Larry Scorpio Singletary
              v. Texas                                                    JAW 26 2015
              No. 14-8033
              (Your No. WR-57 804-05)                                Ab@Ucosta,Cterfc

Dear Clerk:

        The petition for a writ of certiorari in the above entitled case was filed on July
21, 2014 and placed on the docket January 21, 2015 as No. 14-8033.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Michael Duggan
                                          Case Analyst